UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM AKEEM MCMURRIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:08-cr-00005-FL-1)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Akeem McMurrin, Appellant Pro Se.     Jennifer P. May-
Parker, Assistant United States Attorney, Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kareem    Akeem      McMurrin      appeals    the     district     court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for a sentence reduction.         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.              United States v. McMurrin, No.

2:08-cr-00005-FL-1   (E.D.N.C.        Feb.    13,   2013);      see   also    United

States v. Black, 737 F.3d 280, 287 (4th Cir. 2013).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials        before    this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2